Case 2:21-cv-00843-VAP-MRW Document 9-1 Filed 02/02/21 Page 1 of 2 Page ID #:65



   1 Joseph M. Kar (SBN 207414)
     LAW OFFICE OF JOSEPH M. KAR, PC
   2 15250 Ventura Blvd., Suite PH-1220
     Sherman Oaks, CA 91403
   3 Telephone: (818) 501-6930
     Facsimile: (818) 501-6935
   4
     Gerald L. Kroll, Esq. (SBN 066493)
   5 KROLL LAW FIRM
     970 West Broadway, Ste. E-200
   6 Jackson, WY 83001
     Tel: 310-598-1255
   7
     Attorneys for PLAINTIFFS, LEVI COBOS, individually, and those similarly situated,
   8
                                UNITED STATES DISTRICT COURT
   9
                          CENTRAL DISTRICT IN STATE OF CALIFORNIA
  10

  11
                                                      USDC Case No.: 21-CV-00843
  12 LEVI COBOS, an individual and those
     similarly situated,                               [Class Action and Business & Professions
  13                                                   Code § 17200]
                    Plaintiff(s),
  14                                                  [Assigned to Honorable Christina A.
           v.                                         Snyder, in Courtroom 8D of the First
  15                                                  Street Courthouse, for all purposes
     ROBINHOOD FINANCIAL LLC, a business              including trial]
  16 form unknown; ROBINHOOD
     SECURITIES, LLC, a business form                 NOTICE OF EX PARTE APPLICATION
  17 unknown; ROBINHOOD MARKETS, INC., a              FOR A TEMPORARY RESTRAINING
     business form unknown,                           ORDER AND/OR OSC RE:
  18                                                  PRELIMINARY INJUNCTION
                    Defendant(s),
  19
                                                      DATE: 2/4/2021
  20                                                  CTRM: 8D

  21

  22
             TO THE HONORABLE CHRISTINA A. SYNDER, ALL INTERESTED PARTIES
  23
       AND THEIR ATTORNEYS OF RECORD:
  24         NOTICE IS HEREBY GIVEN that, PLAINTIFF, LEVI COBOS, and for those similarly
  25 situated, and hereby respectfully shall and does apply ex parte to this Court for a temporary

  26 restraining order and/or OSC re: preliminary injunction. The ex parte application will be filed

  27 on the morning of February 2, 2021 in Courtroom 8D of the United States District Court,

  28 Central District, First Street Courthouse, and on the grounds of the irreparable harm caused
                    NOTICE OF EX PARTE APPLICATION RE: TRO/OSC RE:PI
                                           -1-
Case 2:21-cv-00843-VAP-MRW Document 9-1 Filed 02/02/21 Page 2 of 2 Page ID #:66



   1 by Defendants, and each of them, and the substantial likelihood of prevailing on the merits

   2 in favor of Plaintiff, warranting a temporary restraining order and/or OSC re: preliminary

   3 injunction, restraining and enjoining Defendants, ROBINHOOD FINANCIAL LLC;

   4 ROBINHOOD SECURITIES, LLC; ROBINHOOD MARKETS, INC. (hereinafter collectively,

   5 “Robinhood”), from, or continuing to, suspend the “buy” feature/button on its “app,” and to
       restore full functionality to its app until further order of this Court or government agency.
   6
              Pursuant to the Court’s and judge’s procedures, the court will notify counsel of any
   7
       hearing and whether oral arguments will be permitted. Local Rule 7-19; Judge’s Rules.
   8
              This ex parte application is made based on this notice, the memorandum of points
   9
       and authorities, and accompanying documents in support, and the Courts files and records
  10
       in this action.
  11
                                                        Respectfully Submitted,
  12 Dated: February 2, 2021                      LAW OFFICE OF JOSEPH M. KAR, PC

  13
                                                        /Joseph M. Kar/
  14                                              By: _____________________________
  15                                                          Joseph M. Kar

  16                                                            and

  17                                                         Gerald L. Kroll
                                                            KROLL LAW FIRM
  18

  19                                              Attorneys for Plaintiff, LEVI COBOS, an individual,
                                                  and on behalf of those similarly situated,
  20

  21

  22

  23

  24

  25

  26

  27

  28
                         NOTICE OF EX PARTE APPLICATION RE: TRO/OSC RE:PI
                                                -2-
